ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_06_EN.txt. 218

DISSENTING OPINION OF JUDGE BULA-BULA

[Translation]
TABLE OF CONTENTS
Paragraphs
INTRODUCTION 1-5
I. Points oF CONCURRENCE 6-7
II. Points oF DISSENT 8-28
A. Urgency 9-14
B. Irreparable prejudice 15-23
C. Preservation of rights 24-28
III. Conc.Luston 29-37

40
ARREST WARRANT (DISS. OP. BULA-BULA) 219
INTRODUCTION

1. It was with regret that I voted against the main clause of the opera-
tive part of the Order of 8 December 2000 concerning the indication of
provisional measures. I understand that the Court was sharply divided
over the question. It thus appeared wise to seek a compromise among the
Members of the Court.

2. Such a reason may be acceptable, particularly since the present case
is at a purely procedural stage which does not prejudge the rights of
either Party.

3. It is precisely the interlocutory nature of the Order which prompts
me to believe that the compromise ultimately adopted by the Court lacks
balance. Thus, I am of the opinion that the Court should have clearly
indicated a minimal provisional measure which I find justified under the
circumstances. Without necessarily following the terms of the request, the
Court could have prescribed this measure proprio motu, as permitted by
its Statute (Art. 41) and Rules (Art. 75).

4. { believe that the Court should give a certain, clear and precise
response, whether affirmative or negative, to the Congo’s request. In
other words, it should either deny it or grant it. The statement “the cir-
cumstances, as they now present themselves to the Court, are not such as
to require the exercise of its power under Article 41 of the Statute to indi-
cate provisional measures” (paragraph 2 of the operative part of the
Order) does not appear, on first view, to be without ambiguity. We have
become accustomed to the circumlocutions of a principal political organ
of the United Nations when called upon to take difficult decisions. We
must now get used to similar pronouncements from the principal judicial
organ of the United Nations. Do the teachings, in the broad sense, of the
jurisprudence benefit from this?

5. That is one of the main reasons for my dissent (I), but I do agree
with the majority of the Court on certain points (II). Finally, I shall
describe the solution which I find appropriate (III).

{. PoINts OF CONCURRENCE

6. I will briefly raise three points which the Court has considered and
with which I am in agreement. Like the majority of the Members of the
Court, I believe that the Court has prima facie jurisdiction (see para-
graph 68 of the Order) pursuant to the Parties’ respective declarations
accepting its compulsory jurisdiction (see paragraphs 61 and 64 of the
Order). But the Applicant failed to specify with mathematical precision
the basis of the Court’s jurisdiction. I also share the conclusion set out in
the Order finding that “the request by the Congo for the indication of
provisional measures has not been deprived of its object by reason of Mr.
Yerodia Ndombasi’s appointment as Minister of Education on 20 Novem-
ber 2000” (paragraph 60 of the Order). Finally, I voted with the majority

41

 

 
ARREST WARRANT (DISS. OP. BULA-BULA) 220

of the Court in favour of the first paragraph of the operative part of the
Order. The Court rightly “Reject/ed] the request of the Kingdom of Bel-
gium that the case be removed from the List”. This request, possibly jus-
tified in the eyes of the Respondent, is in keeping with its extravagant
claim to universal jurisdiction, as the Respondent conceives it. The Court
intends to consider it on the merits “with all expedition” (paragraph 76 of
the Order). This is a crucial point of the judicial compromise embodied in
the decision and one which limits the inequitable consequences of the
polite denial of the Congo’s request.

7. Thus, I shall not address the very important issue, in this phase of
the proceedings, of the legal relationship between universal jurisdiction
and State immunities.

II]. Points oF DISSENT

8. I shall now justify the minimal provisional measure which, in my
view, the Court should have prescribed. For this purpose, I have to show
that the conditions for the indication of such a measure, as laid down in
a generally consistent manner in the jurisprudence, 1.e., urgency, irrepa-
rable prejudice and the preservation of the rights of the parties, have been
and remain satisfied (for the doctrine, see in particular P. M. Martin,
“Renouveau des mesures conservatoires: les ordonnances récentes de la
Cour internationale de Justice”, /D/, Vol. 102, 1975, pp. 45-59; J. Peter A.
Bernhard, “The Provisional Measures Procedure of the International
Court of Justice through US Staff in Teheran: Fiat Justitia, Pereat
Curia”, Virginia Journal of International Law, Vol. 20, No. 3, 1980,
pp. 592-602).

A. Urgency

9. | believe that urgency must be assessed in the light of the sphere of
human endeavour in question. It may be regarded as a circumstance call-
ing for the expeditious handling of the case. Within that position there
may be degrees of urgency, so that it is possible to establish a hierarchy
among urgent situations: extreme urgency, great urgency, urgency (see
the Order of 3 March 1999 in the LaGrand case, “the greatest urgency”
(LC.J. Reports 1999, p. 12, para. 9)). In all of these various cases, there
is always urgency.

10. I therefore reaffirm that the urgency characterizing the present
case has its own particular features. It is neither urgency in the medical
sense of the term nor urgency as understood directly from the humani-
tarian standpoint. It is urgency in the general legal sense of the term. It
cannot be assessed either in the absolute or in the light of individual
precedents. In the case under consideration, the criterion of time must
be measured in the light of the tragic events afflicting the Congo and
the quickening rate at which international conferences concerning the
country are being held. The Court has already taken cognizance of the

42
ARREST WARRANT (DISS. OP. BULA-BULA) 221

facts, concerning which it has indicated provisional measures (case con-
cerning Armed Activities on the Territory of the Congo (Democratic
Republic of the Congo v. Uganda), Order of 1 July 2000, 1 C.J. Reports
2000, p. 111).

11. If it were true that, as the Congo alleges and Belgium does not dis-
pute, “more than half the members of the Congolese Government might
be prosecuted and might be named on international arrest warrants and
requests for extradition, including the President of the Republic himself”
(see the oral argument by Mr. Ntumba Luaba Lumu, verbatim record of
the public hearing on 22 November 2000, CR 2000/34, p. 20), and that,
as the Congo contends, the “complainants” include “a political party
in opposition to the Congolese Government and operating on Belgian
territory”, or that “security reasons” prevent counsel for Belgium from
revealing the identity of the complainants of Congolese nationality who
were behind the warrant of 11 April 2000 (see the oral argument by Mr.
Eric David, verbatim record of the public hearing on 21 November 2000,
CR 2000/33, p. 23), would there not be an urgent need for some form of
provisional ruling? Does not the need to safeguard the efficacy of the
international judicial function require that such a situation be prevented
from arising in the case pending before the Court?

12. Tam further led to reflect on this situation when I consider a com-
ment by Mr. Ntumba Luaba Lumu, one of the Congo’s counsel and
a member of that country’s Government. Belgium did not challenge
that comment. The speaker asked in the following terms whether the
reshuffling of the Congolese Government on 20 November 2000 was
not in response to Belgium’s desire:

“The question may be raised whether this warrant was not intended
as a means to force the lawful authorities of the Democratic Repub-
lic of the Congo to make certain political changes which Belgium
desired and which, moreover, have been welcomed.” (See the verba-
tim record of the public hearing of 22 November 2000, CR 2000/34,

p. 10.)

13. While I cannot establish a definite causal relationship between cer-
tain facts, I can also reasonably question the closeness in time of the visit
to Kinshasa by a member of the Belgian Government on 18 November
2000, the reshuffling of the Congolese Government on 20 November
2000 and the opening of the hearings by the Court on 20 November 2000.
Was it mere chance that these events coincided?

14. I am therefore of the opinion that there is an urgent need, albeit an
attenuated one, to order provisional measures. And I believe so even
more strongly because I have one fear: that, regardless of the Court’s
good intentions, a judicial decision on the merits may be a long time in
coming, and that during that time there is a risk that the case could be
removed from the List. Barring unforeseen developments.

43
ARREST WARRANT (DISS. OP. BULA-BULA) 222
B. Irreparable Prejudice

15. I would be inclined to believe that the Congo has suffered irrepa-
rable prejudice, directly from the standpoint of moral damage and indi-
rectly from the standpoints of material and physical damage and human
injury, from Belgium’s unilateral act against the Congolese Minister for
Foreign Affairs. Such a criterion has been repeatedly upheld in the
Court’s abundant jurisprudence, notably in the cases concerning Nuclear
Tests (Australia v. France) U.C.J. Reports 1973, p. 103); United States
Diplomatic and Consular Staff in Tehran (United States of America v.
Tran) (LC.J. Reports 1979, p. 19); Application of the Convention on the
Prevention and Punishment of the Crime of Genocide ( Bosnia and Herzego-
vina V. Yugoslavia (Serbia and Montenegro)) (1 C.J. Reports 1993, p. 19);
and Vienna Convention on Consular Relations (Paraguay v. United States
of America) (LC.J. Reports 1998, p. 36); LaGrand (Germany v. United
States of America) (1. C.J. Reports 1999, p. 15); and the case concerning
Armed Activities on the Territory of the Congo (Democratic Republic
of the Congo v. Uganda) U.C.J. Reports 2000, p. 127, para. 39). But, as
far as the Applicant is concerned, it remains the case that actori incumbit
probatio. Nor do {1 deny that the magnitude of the prejudice suffered
by the Congo has changed since Mr. Yerodia Ndombasi moved from
the Ministry of Foreign Affairs to the Ministry of Education. In other
words, that State continues to suffer harm but in lesser proportions than
that previously suffered from the standpoint of international relations.

16. Specifically, I believe that the arrest warrant of 11 April 2000
caused prejudice to Congolese diplomacy, since the head of the diplo-
matic corps, who did nevertheless take numerous trips abroad — in the
southern hemisphere —, was unable for several months to take part in all
the international meetings held throughout the world where the question
of foreign armed activities on the territory of the Congo was addressed.
Thus, when it found itself being represented by lower-level officials at
meetings of Foreign Ministers, the Congolese State suffered the loss of
the benefit of diplomatic precedence. The result was that the substance of
talks, especially discussions aimed at ending the armed conflict, was
adversely affected. The Congo’s international sovereign prerogatives
therefore suffered. This, I believe, is a type of irreparable prejudice (see
Ewa Stanislawa Alicja Salkiewicz, Les mesures conservatoires dans la
procédure des deux Cours de La Haye, 1984, p. 69, concerning “damage
not capable of any reparation”). Although unfortunately no irrebutable
evidence was offered, this situation could have had indirect consequences
on the life of the civilian population victim of the armed conflict in
progress (according to the International Rescue Committee (United
States), Mortality Study Eastern Democratic Republic of Congo, “of the
1.7 million excess deaths, 200,000 were attributable to acts of violence”
(sources: www.theirc.org/mortality.htm).

17. I would also argue that Belgium’s conduct has cast discredit, and

44
ARREST WARRANT (DISS. OP. BULA-BULA) 223

continues to cast discredit, on the Government of the Congo, already
weakened by the armed conflict in progress. That conduct is likely, as the
result of a summary decision, to burden one of the Parties to the conflict
from the outset with accusations that degrade it in the eyes of the inter-
national community and to characterize the aggressed as the aggressor
(see Security Council resolution 1234 of 9 April 1999 and resolution 1304
of 16 June 2000). Has not the fact that Belgium, through Interpol, circu-
lated its warrant to Interpol member States complicated the search for a
peaceful resolution to the international armed conflict? I believe that the
Congo’s rights to international respect have been prejudiced thereby.
These are moral rights to honour and dignity of the Congolese people, as
represented by their State.

18. In sum, Belgium’s actions have in the first place caused injury to
the sovereign rights of the Congolese people, as organized in an inde-
pendent State: “deprival of the State’s sovereignty . . . is a sure test of
the irreparability of the prejudice” (El-Kosheri, dissenting opinion in the
case concerning Questions of Interpretation and Application of the 1971
Montreal Convention arising from the Aerial Incident at Lockerbie
(Libyan Arab Jamahiriya v. United Kingdom), LC.J. Reports 1992,
p. 215). In the words of Judge Oda, the object of provisional measures
is “to preserve rights of States exposed to an imminent breach which
is irreparable” (declaration in LaGrand, LC.J. Reports 1999, p. 19,
para. 5). Secondly, Belgium’s actions have violated that people’s rights
to dignity and honour within the international community, including
indirect injury in the form of other prejudice, albeit collateral.

19. I do not disagree, however, that it is very difficult to place a precise
value on the injury caused to the Congo. But that is a problem which may
arise in the practical application of the principle. 1 would point out once
again that the absence over several months of the head of the Congolese
diplomatic corps from international meetings held in the capitals of coun-
tries at the centre of world events, as opposed to those playing more periph-
eral roles, may in all likelihood have resulted in indirect damage to Congo-
lese citizens and assets currently situated on territories where hostilities are
taking place. The presence of the Congolese Minister for Foreign Affairs in
person at those meetings might have saved lives. The Minister might have
succeeded in convincing other parties to the armed conflict to respect inter-
national humanitarian law and human rights (see Judge Oda’s declarations
in the Breard and LaGrand cases: “the rights of victims of violent crimes (a
point which has often been overlooked) should be taken into considera-
tion” (Vienna Convention on Consular Relations (Paraguay v. United
States of America), Provisional Measures, Order of 9 April 1998, LC.J.
Reports 1998, p. 260, para. 2, and LaGrand (Germany v. United States of
America), Order of 3 March 1999, C.J. Reports 1999, p. 18, para. 2).

20. I believe it even more difficult to make a precise estimate of the
moral prejudice. But that does not make that prejudice any less real.

45
ARREST WARRANT (DISS. OP. BULA-BULA) 224

When considering the merits of the case, the Court will be in a position to
observe this. Under current international law, the act of issuing an arrest
warrant against an organ of a foreign State is itself highly questionable.
Let us imagine the converse situation, in which Congolese courts were to
issue similar warrants against Belgian organs concerning acts committed
in the Congo post-Nuremberg, during which period this new law came
into being, according to counsel for Belgium. For, as Antonio Cassese
states, European colonization caused “the destruction of entire ethnic
groups” (Antonio Cassese, “La communauté internationale et le géno-
cide”, Le droit international au service de la paix, de la justice et du déve-
loppement, Mélanges Virally, 1991, p. 183).

21. Nevertheless, I am of the view that the irreparable prejudice suf-
fered by the Congo has diminished in magnitude since Mr. Yerodia
Ndombasi was entrusted with the education portfolio on 20 November
2000, because he has wt present been assigned the duties of Minister of
Education and most of those activities are carried out on the national
territory. The fact remains that, in a world in which an increasing
number of matters take on an international dimension, a minor part of
those duties, in the classic, division of labour sense, involves international
relations. Is it acceptable that, because that part is small, it should be
subject to such restrictions?

22. Moreover, international law recognizes the constitutional autonomy
of States and, pursuant to that autonomy, States may freely appoint,
without impediment or outside interference, any member of the Govern-
ment to fulfil missions abroad, without regard to that member’s nominal
office. This would appear to be a common practice of the Congo, among
other States. This is all the more important because the armed conflict
confronting the Congo requires participation, both individual and collec-
tive, by members of its Government in bilateral and multilateral negotia-
tions aimed at ending the war. It is therefore possible that the Congo is
deprived de facto of the full exercise of its sovereign prerogatives interna-
tionally if Mr. Yerodia Ndombasi is prevented, because of his recent expe-
rience in this area or for any other reason, from freely accomplishing a
mission on behalf of his Government in certain foreign countries.

23. In the final analysis, it appears to me that, as long as the former
Minister for Foreign Affairs of the Congo remains a member of the Con-
golese Government, his change in position does not drastically alter the
circumstances which called for the submission of the request for the indi-
cation of provisional measures. I do not, however, deny that there is a
substantial difference between the functions of a Minister for Foreign
Affairs and those of a Minister of Education, and between the legal bases
of the immunities attaching to one or the other of those government posts.

C. Preservation of the Parties’ Respective Rights

24. Much argument was devoted to the Parties’ respective rights to be
preserved. It was thus alleged that the Congo was making the same

46
ARREST WARRANT (DISS. OP. BULA-BULA) 225

claims in the request for provisional measures as in the Application con-
cerning the merits. Fortunately, the Court did not accept this argument.
I continue to believe that the Applicant’s sovereign rights and its rights to
honour and dignity must be safeguarded in a balanced manner with the
Respondent’s rights pending the judgment on the merits. Under the
present circumstances, these respective rights are not evenly balanced.
There is a real risk that one of the States will continue to be subject to the
will of the other.
25. The Respondent justifies its singular conduct as follows:

“33. Quite the contrary: the issue of the arrest warrant is a means
of helping the Congo to exercise a right which — it should be
recalled — is also an obligation for the Congo, namely that of
arresting and prosecuting Mr. Yerodia Ndombasi in the Congolese
courts on account of the acts with which he is charged.” (See the oral
argument by Mr. Eric David, CR 2000/33, pp. 31-32.)

I interpret this conception as “[rleliance by a State on a novel right or an
unprecedented exception to the principle” [of non-intervention] which “if
shared in principle by other States” would “tend towards a modification
of customary international law” (case concerning Military and Paramili-
tary Activities in and against Nicaragua ( Nicaragua v. United States of
America), Merits, Judgment, C.J. Reports 1986, p. 109, para. 207).
Does a subjective right not have the effect of excluding third-party claims
and obliging third parties to respect the right of another?

“In other words,” continued counsel for Belgium, “the arrest warrant
issued by the Belgian judicial authority, far from violating the Congo’s
rights, on the contrary assists that country in exercising them” (CR 2000/
33, p. 32). Are these the consequences of lingering memories of historical
legal ties that enabled the colonizing Power to promulgate legal provi-
sions with overseas effect?

Thus what we find being put forward here is the notion of “judicial
intervention” (see Mario Bettati, Le droit d'ingérence — Mutation de
l'ordre international, 1996, contra S. Bula-Bula, “L'idée d’ingérence à la
lumière du Nouvel Ordre Mondial”, Revue africaine de droit interna-
tional et comparé, Val. IV, No. 1, March 1994, “La doctrine d’ingérence
humanitaire revisitée”, ibid., Vol. 9, No. 3, September 1997).

And Belgium goes so far as to assert that: “In these circumstances, to
indicate the provisional measures requested by the Congo in this case
would be tantamount to violating the rights which international law itself
has conferred on Belgium.” (Oral argument by Mr. Eric David, CR 2000/
33, p. 35.)

26. I persist in believing that the analysis set out in points A and B
above shows that there is relative urgency in indicating provisional meas-
ures. It also demonstrates the irreparable prejudice already suffered and
continuing to be suffered by a decolonized State, caused by an erstwhile
colonial Power convinced — some would say — of its “sacred civilizing

47
ARREST WARRANT (DISS. OP. BULA-BULA) 226
mission”. The Applicant is not relying on a “ ‘ghost’ right” (oral argu-
ment by Mr. Eric David, CR 2000/33, p. 35). It is apparent that the Congo’s
accusations against Belgium in this case, which, as shown above, Belgium
has implicitly admitted, do indeed concern Belgium’s violation of the
sovereignty and political independence of the Congo. I believe that
those rights fall within the scope of the present legal dispute.

Those rights demand safeguarding, at the risk otherwise that one of the
Parties will impose its political and legal order on the other, thereby ren-
dering moot any consideration of the case on the merits (see above the
reference to the Belgian judge’s “waiting list” of arrest warrants for sev-
eral Congolese ministers and the reference by counsel for the Congo, a
member of the Congolese Government, to Belgium’s desire for a Cabinet
reshuffle and to the simultaneous occurrence of certain events, etc.).

27. The rights to be preserved also include the sovereign prerogative
(see paragraph 40 of the Order of 1 July 2000 in the case concerning
Armed Activities on the Territory of the Congo (Democratic Republic of
the Congo v. Uganda): it is upon “[the] rights to sovereignty . . . that the
Court must focus its attention in its consideration of this request for the
indication of provisional measures”) which each State is recognized to
enjoy in exercising its full powers in the legislative, executive and judicial
spheres without outside interference. No State can impose on another
State, by means of coercive measures, whether administrative, judicial or
others, the manner in which domestic affairs are to be conducted on its
territory (see Judge Bedjaoui, case concerning Questions of Interpretation
and Application of the 1971 Montreal Convention arising from the Aerial
Incident at Lockerbie (Libyan Arab Jamahiriya v. United States of
America), LC.J. Reports 1992, p. 148, and S. A. El-Kosheri, ibid.,
p. 215). The allegation of any fact which might engage the responsibility
of a State must be communicated through appropriate diplomatic chan-
nels to that State, because “international law requires political integrity
also to be respected” (case concerning Military and Paramilitary Activi-
ties in and against Nicaragua (Nicaragua v. United States of America),
Merits, Judgment, 1 C.J. Reports 1986, p. 106, para. 202).

28. It is to be hoped that the dispute between the two States is neither
aggravated nor extended, given that the Congo’s ambassador to Brussels
returned to his post in late November 2000, after having been recalled in
response to the issue of the disputed warrant in April 2000. Nevertheless,
relations between Belgium and the Congo, historically characterized by
highs and lows ever since decolonization, could have benefited had the
Court been less pusillanimous.

IIT. CONCLUSION

29. In short, I consider that it would have been appropriate and legiti-
mate for the Court to indicate a provisional measure ordering the suspen-

48
ARREST WARRANT (DISS. OP. BULA-BULA) 227

sion of the warrant of 11 April 2000 pending the Court’s decision on the
merits, to be rendered with all expedition in light of the importance of the
case.

30. I therefore find the Respondent’s request that the Court deny all
provisional measures to be altogether excessive. Also, I do not agree with
the Court’s analysis of the current circumstances, which, in its view, do
not require it to exercise its power as defined in Article 41 of the Statute.

31. Failing the minimal provisional measure set out above, the Court
could have included my amendment, worded as follows, in the operative
part of the draft Order:

“2. (a) Finds that the Kingdom of Belgium, which has knowledge
of the nature of the claim by the Democratic Republic of the
Congo, should consider the impact that a judgment uphold-
ing that claim could have on the execution of the warrant of
11 April 2000 and should decide whether and to what extent
it ought therefore to reconsider its warrant;

(b) Finds that the Democratic Republic of the Congo, which
has knowledge of the nature of the claim by the Kingdom of
Belgium, should consider the impact that a judgment uphold-
ing that claim could have on the execution of the arrest
warrant of 11 April 2000 and should decide whether and to
what extent it ought therefore to reconsider its position.”

As Judge Oda has recalled:

“through the Court’s jurisprudence it is established that, if the Court
appears prima facie to possess jurisdiction, it may (if it thinks fit)
indicate provisional measures, and this rule has always been inter-
preted most generously in favour of the applicant, lest a denial be
needlessly prejudicial to the continuation of the case. Thus the pos-
sibility of indicating provisional measures may be denied in limine
only in a case where the lack of jurisdiction is so obvious as to
require no further examination of the existence of jurisdiction in a
later phase.” (Declaration of Acting President Oda, appended to the
Order of 14 April 1992 concerning provisional measures in the case
concerning Questions of Interpretation and Application of the 197]
Montreal Convention arising from the Aerial Incident at Lockerbie
(Libyan Arab Jamahiriya v. United States of America), LCI.
Reports 1992, p. 130.)

33. The doctrine is in general agreement in acknowledging that the
Court’s power to indicate provisional measures aims to “prevent its deci-

sions from being stultified” (G. Fitzmaurice, The Law and Procedure of

the International Court of Justice, Vol. IH, p. 542, 1986, quoted by Judge

Ajibola in his dissenting opinion in the case concerning Questions of

Interpretation and Application of the 1971 Montreal Convention arising

49
ARREST WARRANT (DISS, OP. BULA-BULA) 228

from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United
States of America), 1 C.J. Reports 1992, p. 194).

34. Can I consider that the Court in the present case has interpreted
the request generously? Can it be asserted that there is no reason to fear
that the case could be removed from the Court’s List? Is there any doubt
as to the very high importance of this case on the merits? Yet a very wide
majority of the Members of the Court agree that the Court has prima
facie jurisdiction in this case.

35. It is to be hoped that the Court’s attitude, apparently dictated by
the institution’s own considerations of judicial policy, is not seen by cer-
tain litigants, first and foremost the Applicant in the present proceedings,
as a denial of justice. What is at stake is promotion of the rule of law.
For, as Lacordaire said, as between the weak and the strong, freedom
oppresses and the law protects. Is not the “freedom” found in dealings
between a former colonial Power, now an industrialized country, and its
weakened, former colony an example of this?

36. Admittedly, the Applicant appears not to have made an entirely
coherent case before the Court. It is undeniably true that a litigant bring-
ing judicial proceedings is under an obligation, pursuant to the rules of
procedure, to act in a manner calculated to maximize its chances of pre-
vailing, even within the relatively short time-limits for incidental proceed-
ings.

37. No one, moreover, can be ignorant of the role played, especially
lately, by public opinion. It is however sometimes important to cast an
objective eye on the “hasty judgments of public opinion or the mass
media” (dissenting opinion of Judge Bedjaoui in the case concerning
Questions of Interpretation and Application of the 1971 Montreal Con-
vention arising from the Aerial Incident at Lockerbie (Libyan Arab
Jamahiriya v. United States of America), 1 C.J. Reports 1992, p. 148).

(Signed) Sayeman BULA-BULA.

50
